Exhibit 10.1

FIRST CHARTER CORPORATION
2000 OMNIBUS STOCK OPTION AND AWARD PLAN

 Performance Shares Award Agreement

This Performance Shares Award Agreement (the "Agreement") is dated as of
__________________, 20__ and is entered into between First Charter Corporation,
a North Carolina corporation (the "Corporation"), and
_____________________________ (the "Participant").

The Participant is a key employee of the Corporation or a Subsidiary and has
been selected to participate in the First Charter Corporation 2000 Omnibus Stock
Option and Award Plan (the "Plan").   

The Compensation Committee of the Board of Directors of the Corporation has
determined that it will award the Participant with Performance Shares, as such
term is defined in the Plan, as an incentive for the performance of future
service for the Corporation and/or a Subsidiary, subject to the terms of the
Plan.  

The Corporation and the Participant have agreed to enter into this agreement
(the "Agreement") pursuant to the provisions of the Plan to establish certain
rights and obligations of the parties.

Capitalized terms used but not defined in this Agreement shall have the meaning
specified in the Plan.

In consideration of the mutual promises set forth below, the parties hereto
agree as follows: 

1.                  Award of Performance Shares. 

                    (a)                Subject to the terms and conditions of
this Agreement and the Plan (the terms of which are hereby incorporated herein
by reference) and effective as of the date set forth above, the Committee hereby
awards to the Participant, not in lieu of salary or other compensation,
______________ (____) target Performance Share Awards (the "Target PSAs") on the
terms and subject to the conditions of this Agreement. 

                    (b)               The Participant hereby accepts the Target
PSAs and agrees to be bound by the terms and conditions described in the Plan
and in this Agreement.  The Participant shall not be required to pay any amount
for the Target PSAs. 

                   (c)                Target PSAs are used solely to calculate
the number of actual Performance Share Awards (the "Actual PSAs") awarded to the
Participant in accordance with this Agreement and do not create any separate
rights or entitlements.  Actual PSAs are calculated following the end of the
Performance Period, based on the metrics and Performance Objectives described in
Appendix A and based on any adjustments due to changes as described in Section
3(c) and any

 

--------------------------------------------------------------------------------

changes in the Performance Objectives or performance percentage (the
"Performance Percentage") permitted under this Agreement.   

                (d)               Target and Actual PSAs represent the
Corporation's unfunded and unsecured promise to issue shares of Common Stock at
a future date, subject to the terms of this Agreement and the Plan.  The
Participant has no rights under the Target or Actual PSAs other than the rights
of a general unsecured creditor of the Corporation.

2.                  Performance Period.  The Performance Period shall begin on
_______________, 20__ and end on ____________, 20__. 

3.                   Calculation of PSAs.  

                  (a)                Following the end of the Performance
Period, the Committee will calculate the Participant's Actual PSAs by
multiplying the Target PSAs by the Performance Percentage.  

                  (b)               The Performance Percentage is calculated in
accordance with the methodology set forth in Appendix A, which measures the
performance of the Corporation in connection with different Performance
Objectives. The Performance Objectives will be measured using the methods and
procedures that the Corporation uses for its business purposes, and these
methods and procedures may change without notice or consent.

                  (c)                If there is a significant change in the
Corporation's business or business strategy (for example, by a merger,
acquisition or divestiture), as the Committee determines in its sole discretion,
the Committee may adjust the Performance Percentage calculation by changing the
Performance Objectives, weights, performance levels, and/or measurements as it
considers appropriate in light of the change.

                 (d)               The final determination of the Performance
Percentage and the number of Actual PSAs to which the Participant is entitled
will be made by the Committee in accordance with the terms of this Agreement and
the Plan.    

4.                  Vesting Schedule and Conversion of PSAs; Adjustments on
Employment Changes.   Subject to the terms of this Agreement and the Plan and
provided that the Participant does not have a Termination of Service through the
Performance Period and through the date on which the Committee has verified the
Corporation's performance versus the Performance Objectives for the Performance
Period, the Target PSAs shall vest and be converted into Actual PSAs that will
be distributed to the Participant in the form of shares of Common Stock and
cash, as determined by the Committee, unless deferred by the Participant in
accordance with Section 12(b).   Each Actual PSA will be the equivalent of one
share of Common Stock.    

5.                   Termination at Conversion of PSAs.  Unless terminated
earlier under Sections 6, 7, 8, or 9, the Participant's rights under this
Agreement with respect to the Target and Actual PSAs issued hereunder shall
terminate at the time such Actual PSAs are converted into shares of Common Stock
and delivered to the Participant.

2

--------------------------------------------------------------------------------

 

6.                  Termination of Participant's Status as a
Participant.  Except as otherwise specified in this Section or in Sections 7, 8,
9, and 11, in the event of the Participant's Termination of Service or other
termination of the Participant's status as a Participant, the Participant's
rights under this Agreement in any unvested Target PSAs shall terminate.  

                    (a)                For example and without limitation, the
Participant's status as a Participant will terminate at the time the
Participant's actual employer ceases to be the Corporation or a Subsidiary.  

                    (b)               If the Participant's Termination of
Service is involuntary, but without Cause (as defined in Subsection (c), then
the Committee shall make a payment in settlement of such Target PSAs within a
reasonable period of time following the end of the year in which the Termination
of Service occurs, but only if all Performance Thresholds (as defined in
Appendix A) contained in the Performance Objectives set forth in Appendix A (if
any) are met as of the last day of the year in which such Termination of Service
occurs.  In such event, all other Performance Objectives will be deemed to have
been satisfied at the end of such year to the extent necessary to earn 100% of
the Target PSAs, and the amount of the payment shall be pro rated for the
portion of the Performance Period during which the Participant was employed by
the Corporation or a Subsidiary; provided, however, that the Committee may
provide for an earlier payment in settlement of such Performance Shares in such
amount and under such terms and conditions as the Committee deems appropriate or
desirable. 

                    (c)                For the purpose of this Agreement,
"Cause" shall mean (i) willful misconduct of a material nature by the
Participant in connection with the performance of the Participant's employment
duties; (ii) use of alcohol or narcotics that affects the Participant's ability
to perform the Participant's employment duties; (iii) the Participant's
conviction of a felony or serious misdemeanor involving moral turpitude; (iv)
embezzlement or theft by the Participant from the Corporation or a Subsidiary;
(v) the Participant's gross inattention to or dereliction of duty; (vi) the
Participant's commission or omission of an act of fraud or dishonesty in
connection with the Participant's employment; (vii) the Participant's breach of
any fiduciary duty to the Corporation or a Subsidiary, including the duty of
loyalty; or (viii) performance by the Participant of any other willful act which
the Participant knew or reasonably should have known would be materially
detrimental to the Corporation or a Subsidiary.  

7.                  Disability of Participant.  Notwithstanding the provisions
of Section 6, in the event that Participant has a Termination of Service due to
a Disability, then the Committee shall make a payment in settlement of such
Target PSAs within a reasonable period of time following the end of the year in
which the Disability-related Termination of Service occurs, but only if all
Performance Thresholds (as defined in Appendix A) contained in the Performance
Objectives set forth in Appendix A (if any) are met as of the last day of the
year in which such Termination of Service occurs.  In such event, all other
Performance Objectives will be deemed to have been satisfied at the end of such
year to the extent necessary to earn 100% of the Target PSAs, and the amount of
the payment shall be pro rated for the portion of the Performance Period during
which the Participant was employed by the Corporation or a Subsidiary; provided,
however, that the Committee may provide for an earlier payment in settlement of
such Performance Shares in such amount and under such terms and conditions as
the Committee deems appropriate or desirable.  For the purpose of this
Agreement, "Disability" shall mean a determination of
 

3

--------------------------------------------------------------------------------

disability under the terms of the Corporation-provided long term disability plan
in which the Participant participates. 

8.                  Retirement of Participant.  Notwithstanding the provisions
of Section 6, if the Participant has a Termination of Service due to Retirement,
then the Committee shall make a payment in settlement of such Target PSAs within
a reasonable period of time following the end of the year in which the
Retirement-related Termination of Service occurs, but only if all Performance
Thresholds (as defined in Appendix A) contained in the Performance Objectives
set forth in Appendix A (if any) are met as of the last day of the year in which
such Termination of Service occurs.  In such event, all other Performance
Objectives will be deemed to have been satisfied at the end of such year to the
extent necessary to earn 100% of the Target PSAs, and the amount of the payment
shall be pro rated for the portion of the Performance Period during which the
Participant was employed by the Corporation or a Subsidiary; provided, however,
that the Committee may provide for an earlier payment in settlement of such
Performance Shares in such amount and under such terms and conditions as the
Committee deems appropriate or desirable.  For the purpose of this Agreement,
"Retirement" shall mean retirement under the retirement policies of the
Corporation or otherwise with the consent of the Committee.

9.                  Death of Participant.  Notwithstanding the provisions of
Section 6, if the Participant has a Termination of Service due to death, then
the Committee shall make a payment in settlement of such Target PSAs within a
reasonable period of time following the end of the year in which the
death-related Termination of Service occurs, but only if all Performance
Thresholds (as defined in Appendix A) contained in the Performance Objectives
set forth in Appendix A (if any) are met as of the last day of the year in which
such Termination of Service occurs.  In such event, all other Performance
Objectives will be deemed to have been satisfied at the end of such year to the
extent necessary to earn 100% of the Target PSAs, and the amount of the payment
shall be pro rated for the portion of the Performance Period during which the
Participant was employed by the Corporation or a Subsidiary; provided, however,
that the Committee may provide for an earlier payment in settlement of such
Performance Shares in such amount and under such terms and conditions as the
Committee deems appropriate or desirable. 

10.              Value of Unvested PSAs.  In consideration of the award of these
Performance Shares, Participant agrees that, on and following the Participant's
Termination of Service or termination of Participant's status as a Participant
for any reason, any unvested PSAs under this Agreement shall be deemed to have a
value of zero dollars ($0.00).

11.              Change of Control.  Notwithstanding the treatment of Awards
described in Article XI of the Plan, on the occurrence of a Change of Control,
the Performance Shares will be paid out as soon as practicable as follows:

                   (a)                all Performance Objectives will be deemed
to have been satisfied to the extent necessary to earn 100% of the Target PSAs,
and 

                   (b)               the Performance Period will be deemed to
have been completed.

The occurrence of the Change of Control prior to the last day of the Performance
Period will not have any adverse impact on the number of Target and Actual
PSAs.  Further, if the Committee determines, in its discretion, that the
Corporation's performance at the time of the Change of Control is such that the

4

--------------------------------------------------------------------------------

Performance Objectives would have resulted in a payout greater than 100%, the
Committee may increase the number of Actual PSAs above 100% of the Target PSAs.

12.              Conversion of Actual PSAs to Common Shares; Responsibility for
Taxes.

                   (a)                 Provided that the Participant has
satisfied the requirements of Section 12(c) on the vesting of any Target PSAs,
such vested Target PSAs shall be converted into the applicable number of Actual
PSAs which, in turn, shall be converted into an equivalent number of shares of
Common Stock that will be distributed to the Participant or, in the event of the
Participant's death, to the Participant's legal representative, as soon as
practicable.

                   (b)               The distribution to the Participant or to
the Participant's legal representative of shares of Common Stock in respect of
the Actual PSAs shall be evidenced by a stock certificate, appropriate entry on
the books of the Corporation or a duly authorized transfer agent of the
Corporation, or other appropriate means as determined by the Corporation. 
 Notwithstanding the foregoing, the Committee shall have the discretion to
settle some or all of the Actual PSAs  in cash.  Further, the Committee in its
discretion may permit the Participant to defer payment in settlement of
Performance Shares on terms and conditions approved by the Committee for such
payment deferrals.

                   (c)                The Participant shall be required to
deposit with the Corporation an amount of cash equal to the amount determined by
the Corporation to be required with respect to any withholding taxes, FICA
contributions, or the like under any federal, state, or local statute,
ordinance, rule, or regulation in connection with the award or settlement of the
Performance Shares.  Alternatively, the Corporation may, at its sole election,
withhold the required amounts from the Participant's pay during the pay periods
next following the date on which any such applicable tax liability otherwise
arises.  The Committee, in its discretion, may permit the Participant, subject
to such conditions as the Committee shall require, including conditions relating
to compliance with Section 16 of the Exchange Act of 1934, as amended, and rules
promulgated thereunder, to elect to have the Corporation withhold a number of
shares of Common Stock otherwise deliverable having a fair market value
sufficient to satisfy the statutory minimum of all or part of the Participant's
estimated total federal, state, and local tax obligations associated with
vesting or settlement of the restricted stock units.  The Corporation shall not
deliver any of the shares of Common Stock until and unless the Participant has
made the deposit required herein or proper provision for required withholding
has been made.

13.              Restrictions on Sale.  By accepting the Award of Performance
Shares as evidenced by this Agreement, Participant agrees not to sell any of the
shares of Common Stock received on account of vested Target PSAs at a time when
applicable laws or the Corporation's policies prohibit a sale. This restriction
shall apply so long as the Participant is an Eligible Person.

14.               Restriction on Transferability.  Until the Target PSAs are
vested as provided above, they may not be sold, transferred, pledged, assigned,
or otherwise alienated at any time.  Any attempt to do so contrary to the
provisions hereof shall be null and void.

15.              Acknowledgment of Nature of Plan and Performance Shares.  In
accepting the Award, Participant acknowledges that:

5

--------------------------------------------------------------------------------

 

                  (a)                 The Plan is established voluntarily by the
Corporation, it is discretionary in nature and may be modified, amended,
suspended or terminated by the Corporation at any time, in accordance with and
subject to the limitations included in the Plan.

                  (b)                The Award of Performance Shares is
voluntary and occasional and does not create any contractual or other right to
receive future awards of Performance Shares or benefits in lieu of Performance
Shares, even if Performance Shares have been awarded repeatedly in the past.

                  (c)                 All decisions with respect to future
awards, if any, will be at the sole discretion of the Committee.

                  (d)                 The future value of the underlying shares
of Common Stock is unknown and cannot be predicted with certainty.

                  (e)                 If the Participant receives shares of
Common Stock, the value of such Common Stock acquired on the vesting of Target
PSAs may increase or decrease in value.

                  (f)                 The Participant will comply with any stock
ownership guidelines that may be adopted by the Corporation.

16.               No Employment Rights.  The Award of the Performance Shares
pursuant to this Agreement shall not give the Participant any right to remain
employed by the Corporation or a Subsidiary.

17.              Effect on Other Employee Benefit Plans.  The value of the
Performance Shares granted pursuant to this Agreement shall not be included as
compensation, earnings, salaries, or other similar terms used when calculating
the Participant's benefits under any employee benefit plan sponsored by the
Corporation or any Subsidiary except as such plan otherwise expressly provides. 
The Corporation expressly reserves its rights to amend, modify, or terminate any
of the Corporation's or any Subsidiary's employee benefit plans.

18.               Amendment.  This Agreement may be amended only by a writing
executed by the Corporation and the Participant which specifically states that
it is amending this Agreement.  Notwithstanding the foregoing, this Agreement
may be amended solely by the Committee by a writing which specifically states
that it is amending this Agreement, so long as a copy of such amendment is
delivered to the Participant, and provided that no such amendment adversely
affecting the rights of the Participant hereunder may be made without the
Participant's written consent.  Without limiting the foregoing, the Committee
reserves the right to change, by written notice to the Participant, the
provisions of the Performance Shares or this Agreement in any way it may deem
necessary or advisable to carry out the purpose of the grant as a result of any
change in applicable laws or regulations or any future law, regulation, ruling,
or judicial decision, provided that any such change shall be applicable only to
Performance Shares which are then subject to restrictions as provided herein.

19.              Notices.  Any notice to be given under the terms of this
Agreement to the Corporation shall be addressed to the Corporation in care of
its Corporate Secretary.  Any notice to be given to the Participant shall be
addressed to the Participant at the address listed in the Corporation's
records.  By a

6

--------------------------------------------------------------------------------

notice given pursuant to this Section, either party may designate a different
address for notices.  Any notice shall have been deemed given when actually
delivered.

20.              Severability.  If all or any part of this Agreement or the Plan
is declared by any court or governmental authority to be unlawful or invalid,
such unlawfulness or invalidity shall not invalidate any portion of this
Agreement or the Plan that is not declared to be unlawful or invalid.  Any
Section of this Agreement (or part of such a Section) so declared to be unlawful
or invalid shall, if possible, be construed in a manner which will give effect
to the terms of such Section or part of a Section to the fullest extent possible
while remaining lawful and valid.

21.              Construction.  The Performance Shares are being issued pursuant
to Article X (Performance Shares) of the Plan and are subject to the terms of
the Plan.  A copy of the Plan has been given to the Participant, and additional
copies of the Plan are available on request during normal business hours at the
principal executive offices of the Corporation. 

22.              Miscellaneous.

                  (a)                This Agreement shall be subject to all
applicable laws, rules, and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.

                  (b)               All obligations of the Corporation under the
Plan and this Agreement, with respect to the Performance Shares, shall be
binding on any successor to the Corporation, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of the
Corporation.

                 (c)                To the extent not preempted by federal law,
this Agreement shall be governed by, and construed in accordance with, the laws
of the State of North Carolina.

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement
effective as of the day and year first above written.

PARTICIPANT                                               FIRST CHARTER
CORPORATION

                                                                       
            By:                                                      
                                                                                    
     President and Chief Executive Officer

7

--------------------------------------------------------------------------------


APPENDIX A

PERFORMANCE OBJECTIVES

            The Performance Objectives for the Performance Period that begins
________________, 20__ and ends ________________, 20__ shall be as follows: